On order of the Court, the application for leave to appeal the April 10, 2019 order of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court to address whether, in light of this Court's decision in People v. Burrell, 417 Mich. 439, 339 N.W.2d 403 (1983), the defendant's continued detention, after she produced a valid temporary driver's license and the police confirmed that the car she was driving was registered to the holder of the license, was supported by "specific and articulable facts," Terry v. Ohio, 392 U.S. 1, 21, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968), which, taken together with rational inferences from those facts, provided the police with "a particularized and objective basis," for suspecting the defendant of criminal activity. United States v. Cortez, 449 U.S. 411, 417, 101 S.Ct. 690, 66 L.Ed.2d 621 (1981).